Name: Commission Regulation (EEC) No 2364/93 of 26 August 1993 on the issue of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of maize held by the French intervention agency with a view to its processing in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/10 Official Journal of the European Communities 27. 8 . 93 COMMISSION REGULATION (EEC) No 2364/93 of 26 August 1993 on the issue of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of maize held by the French intervention agency with a view to its processing in Spain graph of Article 13 (4) thereof, the following special rules shall apply to the present invitation to tender :  tenderers shall undertake to process the quantities of maize in Spain ,  processing must be carried out by 31 December 1993 at the latest, except in cases of force majeure,  a security of ECU 20 per tonne shall be lodged by the successful tenderer with the French intervention agency to ensure that the conditions laid down in the first and second indents are complied with. The secu ­ rity shall be lodged at the latest two working days following the day on which the statement of the award of contract was received,  the minimum resale price to be observed shall be ECU 150 per tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (') lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation , a standing invi ­ tation to tender for the resale on the internal market of 150 000 tonnes of maize held by the French intervention agency with a view to its processing in Spain, should be issued ; Whereas, in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 1 50 per tonne ; Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (4) as last amended by Regulation (EEC) No 1938/93 (5) are applicable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The obligations referred to in the frist and second indents of Article 1 (2) shall be considered as primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (6). They shall be considered as having been fulfilled only if the successful tenderer provides proof to that effect. 2. Proof that the cereals referred to in this Regulation have been processed shall be furnished in accordance with Regulation (EEC) No 3002/92. Processing shall be deemed to have taken place when the maize is delivered to a storehouse located in Spain . HAS ADOPTED THIS REGULATION : Article 3 Apart from the endorsements provided for in Regulation (EEC) No 3002/92, boy 104 of the T 5 control copy must contain one or more of the following : Article 1 1 . The French intervention agency shall issue a stan ­ ding invitation to tender for the redisposal on the internal market of 1 50 000 tonnes of maize with a view to its processing in Spain . 2. Without prejudice to the provisions of Regulation (EEC) No 2131 /93 and in particular the second subpara ­  Destinados a la transformaciÃ ³n [Reglamento (CEE) n ° 2364/931.  Til forarbejdning (forordning (EÃF) nr. 2364/93).  Zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 2364/93).  Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2364/931. (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993 , p. 22 . (') OJ No L 191 , 31 . 7 . 1993, p. 76 . O OJ No L 301 , 17. 10 . 1992, p . 17 . 0 OJ No L 176, 20 . 7 . 1993, p. 12. (") OJ No L 205, 3 . 8 . 1985, p. 5 . 27. 8 . 93 Official Journal of the European Communities No L 217/11  For processing (Regulation (EEC) No 2364/93). 3 . Tenders must be lodged with the French interven ­ tion agency :  DestinÃ ©es Ã la transformation [rÃ ¨glement (CEE) n ° 2364/931.  Destinate alla trasformazione [regolamento (CEE) n. 2364/931. Office national interprofessionel des cereales, 21 , avenue Bosquet F-75326 Paris Cedex 07 (telex OFIBLE A 20 04 90 F).  Bestemd om te worden verwerkt (Verordening (EEG) nr. 2364/93).  Destinadas Ã transformaÃ §Ã £o [Regulamento (CEE) n? 2364/931. Article 5 The French intervention agency shall communicate to the Commission, at the latest by Tuesday of the week follo ­ wing the closing date for the submission of tenders, the quantity and the average prices of the various lots sold. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 31 August 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1993 . For the Commission Rene STEICHEN Member of the Commission